                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JUDITH C. KLANDERUD,

               Plaintiff,                              Case No. 6:19-cv-00128-MC

               v.                                     OPINION AND ORDER

LOUIS DEJOY, POSTMASTER
GENERAL OF THE UNITED STATES
OF AMERICA

            Defendant.
_____________________________

MCSHANE, Judge:

       This action stems primarily from a workplace conflict where Plaintiff Judith Klanderud

and a coworker accused each other of racist behavior. Upon receiving a written complaint

regarding Plaintiff’s behavior, Defendant United States Postal Service attempted to investigate

the matter while temporarily separating the two workers. After an escalated confrontation where

Plaintiff refused to relocate to another site for less than a day or take temporary administrative

leave, Plaintiff was placed on emergency leave. Because Plaintiff cannot connect the actions of

the Defendant, even assuming that they qualify as an adverse employment action, to any

discriminatory or retaliatory motive, her claims associated with this incident are dismissed.

       Plaintiff also claims that she was denied overtime hours based on her age, race, and

disability. Because the record, even viewed in the light most favorable to the Plaintiff,



1 – OPINION AND ORDER
establishes that Defendant accommodated Plaintiff’s disability while providing her with overtime

hours, this claim is dismissed.

                                               BACKGROUND1

         Plaintiff brings claims of discrimination, wrongful termination, and retaliation, under

Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, and the

Rehabilitation Act of 1973. Pl.’s Third Am. Compl. ¶ 1, ECF No. 55 (“TAC”). Defendant moves

for summary judgment on all claims. Def.’s Mot. Summ. J., ECF No. 32.

         Plaintiff is a 69-year-old “person of color of Native American and mixed-race ancestry.”

TAC ¶ 2. Plaintiff has worked in various roles at the United States Postal Service (USPS) from

2000 to 2017. Id. In 2013, while working as a customer service clerk, Plaintiff was injured and

underwent back surgery. Id. at ¶ 8. Plaintiff’s injury affected her ability to “bend, twist, and lift

heavy items.” Id. at ¶ 10. In 2016, the USPS offered Plaintiff a position in “a permanent

Modified Rehabilitation Assignment” as a “Modified Sales, Services/Distribution Associate” at

the Salem Main Post Office in Salem, Oregon. TAC Ex. 1, at 1, ECF No. 56. The new position

was “tailored to meet [Plaintiff’s] physical needs.” Id. Plaintiff’s modified position allowed her

to “resume her regular job duties [full time], including [overtime], as long as it is within her

restrictions and… she is allowed to utilize mechanical aides, such as a rolling chair, to minimize

bending.” Id. at 3.

         The Salem Post Office maintained a sign-up list for employees who desired overtime

hours. TAC ¶ 15; Rice-Stitt Decl. DE, at 5, ECF No. 33. Most of the overtime occurred during

the lunch hour or in the evening, but some early overtime was available before the post office



1
 The Court views the facts in the light most favorable to Plaintiff as the non-moving party. Miller v. Glenn Miller
Prods., Inc., 454 F.3d 975, 988 (9th Cir. 2006) (quoting Hunt v. Cromartie, 526 U.S. 541, 552 (1999)).
2 – OPINION AND ORDER
opened. This early overtime consisted primarily of placing mail in post office boxes. Id. at 6.

Plaintiff consistently signed up on the overtime list and verbally requested early overtime in the

post office box section. TAC ¶ 15; Rice-Stitt Decl. DE, at 6. Plaintiff was given the opportunity

to work early overtime, but with her restrictions, was only able to fill some of the post office

boxes. Id. at 5. While Plaintiff was not assigned early overtime after that, she was offered

overtime hours at the Retail Window. Id. Younger white employees without disabilities were

regularly assigned early overtime work. TAC ¶ 16.

       There were several incidents when Plaintiff spoke up in response to what she considered

unfair or discriminatory treatment. In 2017, Plaintiff felt her co-worker Helen Burros asked her

to perform job duties that were “inconsistent with her modified duty assignment” and she raised

those concerns to Sarah Jane Briski, a customer service supervisor. Id. Ms. Briski “ordered

[Plaintiff] to leave her office, accusing her of ‘yelling at Helen.’” Id. Also in 2017, Plaintiff

raised concerns to management regarding “Ms. Burros’ treatment of customers and fellow

employees of color.” Id. at ¶ 20. In August 2017, Plaintiff took issue with Ms. Burros’ treatment

of an African American customer because she “made a feigned attempt to find [the customer’s]

package, told him it wasn’t there, and threw away his packing slip.” Id. at ¶ 21. Plaintiff again

brought her concerns to Ms. Briski, who took no action as far as Plaintiff knows. Id. at ¶ 22. In

November 2017, Ms. Burros “berat[ed]” a Vietnamese clerk “in front of both customers and

fellow post office clerks[.]” Id. at ¶ 23. The Vietnamese clerk “left the security door between the

lobby and the window line open” while helping a customer, an act Plaintiff felt was allowed




3 – OPINION AND ORDER
under USPS policies. Id. Plaintiff told Ms. Burros “that she should not make a separate rule for

this employee.” 2 Id. at ¶ 24.

        The conversations between Plaintiff and Ms Burros began to deteriorate, with Ms. Burros

eventually filing a “request for [Equal Employment Opportunity (EEO)] counseling” against

Plaintiff for “bullying due to [her] race.” Id. at ¶ 26. On November 20, 2017, Kevin Hulett, the

Salem Vista Post Office supervisor, asked Plaintiff to attend a meeting with him and Ms. Briski.

Id. at ¶ 29. When Plaintiff inquired into the purpose of the meeting, “Mr. Hulett told [Plaintiff]

that she ‘didn’t work there anymore.’” Id. at ¶ 30. USPS management had decided to move

Plaintiff to the Salem Vista location while they investigated Ms. Burros’ complaint. Def.’s Mot.

Summ. J. 3. Defendant maintains that Plaintiff was told the temporary reassignment would only

be for half a day. Id. at 6. Plaintiff admittedly “was so upset at the time [she] did not hear

anything [Mr. Hulett] said.” Pl’s Second Am. Compl. Ex. 1, at 1, ECF No. 20. Mr. Hulett told

Plaintiff that “she could either go to work at the Vista Post Office, go on unpaid leave, or use her

leave time to get paid while she was on administrative leave.” TAC ¶ 30. Plaintiff informed the

manager that the new location was not “consistent with her Modified Rehabilitation Assignment,

and that she intended to go back to her job at the customer service line.” Id. at ¶ 32.

        When Plaintiff began yelling and refused to leave the premises, she was placed on

“immediate emergency off-duty status” and escorted out of the post office. Id. at ¶ 33; Rice-Stitt

Decl. DE, at 16. Mr. Hulett “took [Plaintiff’s] name badge and told her that she was no longer

allowed on postal property.” Id. at ¶ 34. Plaintiff was told “to await further instructions later that


2
 While Plaintiff states she addressed concerns about Ms. Burros’ treatment of the African American customer with
manager Ms. Briski, it is not clear whether she addressed her concerns regarding the treatment of the Vietnamese
coworker with anyone other than Ms. Burros. See TAC ¶ 24. Additionally, outside of the exchange between Plaintiff
and Ms. Briski, where Plaintiff said she felt Ms. Burros “had mistreated the customer because he was African
American,” Plaintiff does not cite any other specific incidents reported to management.
4 – OPINION AND ORDER
day or the next.” Def.’s Mot. Summ. J. 3. The following day, Plaintiff filed a grievance with the

postal union, and because of Mr. Hulett’s comments, “instructed the post office to hold her

mail.” Id. at ¶¶ 36-37. Plaintiff also claims:

       Because her mail was on hold and she did not have voice mail on her telephone, and
       because she had been informed by her union representative that she did not need to
       communicate with USPS while her grievance was pending, she was not aware that the
       USPS had tried multiple time via letter and telephone to contact her in November and
       December 2017.

Id. at ¶ 38. Plaintiff did answer one of Defendant’s many phone calls but hung up as soon as

Supervisor Peterson identified herself. Rice-Stitt Decl. DE, at 135; Rice-Stitt Supp. Decl. DE, at

158, ECF No. 47. After numerous attempts to reach Plaintiff, including a welfare check by the

police, the USPS “issued a Notice of Removal” on January 17, 2018, for “‘Extended Absence

Without Official Leave’ and ‘Failure to Follow Instructions.’” Id. at ¶ 39; see Rice-Stitt Decl.

DE, at 135-39. Plaintiff initiated a claim of discrimination with the EEO on January 5, 2018.

TAC Ex. 2, at 1.

                                           STANDARDS

       The Court must grant summary judgment if there is no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is

“genuine” if a reasonable jury could return a verdict in favor of the non-moving party. Rivera v.

Phillip Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). A fact is “material” if it could affect the outcome of the case. Id. The

Court reviews the evidence and draws inferences in the light most favorable to the non-moving

party. Miller, 454 F.3d at 988(quoting Hunt, 526 U.S. at 552). When the moving party has met

its burden, the non-moving party must present “specific facts showing that there is a genuine



5 – OPINION AND ORDER
issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(quoting Fed. R. Civ. P. 56(e)).

                                            DISCUSSION

       Plaintiff’s claims of wrongful termination, discrimination, and retaliation all use the

McDonnell Douglas burden-shifting framework. McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802–04 (1973). A plaintiff must first make a prima facie case that Defendant wrongfully

terminated, discriminated, or retaliated against her. Id.; St. Mary's Honor Ctr. v. Hicks, 509 U.S.

502, 505-07 (1993); Hazen Paper Co. v. Biggins, 507 U.S. 604, 612 (1993); Reynolds v. Brock,

815 F.2d 571, 574 (9th Cir. 1987). Once the plaintiff establishes a prima facie case, Defendant

must demonstrate a legitimate, nondiscriminatory reason for their actions. McDonnell Douglas,

411 U.S. at 802–04. The burden then returns to the plaintiff, who must show that the proffered

nondiscriminatory reason is pretextual. Id. Pretext is established if Plaintiff shows

“directly…that a discriminatory reason more likely motivated the employer or indirectly by

showing that the employer’s proffered explanation is unworthy of credence.” Texas Dept. of

Community Affairs v. Burdine, 450 U.S. 248, 256 (1981) (citation omitted). The Court uses this

framework for each of Plaintiff’s claims.

I. Wrongful Termination

       For a prima facie case of wrongful termination under Title VII, the Rehabilitation Act of

1973, and the ADEA, “[Plaintiff] must demonstrate both (1) that she is [qualified for the position

she is in] and (2) that she was terminated because of her [race or color, age, or disability].

Reynolds, 815 F.2d at 574 (citation omitted); 29 U.S.C. § 623(a)(1); 42 U.S.C. § 2000e-2(a); see

also St. Mary's Honor Ctr., 509 U.S. at 505-07; Hazen Paper Co., 507 U.S. at 612.



6 – OPINION AND ORDER
       Here, there is no indication that Plaintiff was not qualified for her position, leaving only

the motivation for the termination at issue. TAC ¶ 1; see Def.’s Mot. Summ. J. 15. Defendant

argues that Plaintiff was terminated for abandoning her job “[a]fter all efforts to contact [her]

failed.” Id. at 7. The Court agrees.

       Defendant took several steps to contact Plaintiff to let her know she could come back to

work, including multiple phone calls, letters, and a health and wellness check by the police

department. Rice-Stitt Decl. DE, at 135-36. However, Plaintiff admits she cut off all

communication with the post office. TAC ¶ 38. As a result, Defendant terminated Plaintiff’s

employment nearly two months after she was put on unpaid administrative leave. Id. at ¶ 39.

Plaintiff argues the basis for her termination was her race, age, and disability, but there are no

facts that support that conclusion. Id. at 1. Because Plaintiff cut off communication with the

USPS, Defendant had a legitimate, nondiscriminatory reason to terminate Plaintiff for job

abandonment. See Rice-Stitt Decl. DE, at 135-39. While Plaintiff argues that the reasoning for

her termination is “pretext to hide the Defendant’s discriminatory animus,” she provides no

evidence to support that claim. Id. at ¶ 52. Plaintiff’s wrongful termination claims fail.

II. Discrimination

       To establish a prima facie case of discrimination based on age, disability, or race,

Plaintiff must show that “(1) [s]he is a member of a protected class; (2) [s]he was qualified for

h[er] position; (3) [s]he experienced an adverse employment action; and (4) similarly situated

individuals outside h[er] protected class were treated more favorably.” Fonseca v. Sysco Food

Servs. of Ariz., Inc., 374 F.3d 840, 847 (9th Cir. 2004) (quoting Peterson v. Hewlett-Packard

Co., 358 F.3d 599, 603 (9th Cir. 2004)). Because Defendant provides no evidence to the



7 – OPINION AND ORDER
contrary, the Court assumes Plaintiff is a member of a protected class based on race, age, and

disability, and she is qualified for her position. TAC ¶ 1; see Def.’s Mot. Summ. J. 15.

         Plaintiff identifies four adverse employment actions: she was (1) denied overtime

opportunities, (2) reassigned “to a less desirable work location,” (3) placed on unpaid

administrative leave, and (4) terminated.3 TAC ¶¶ 50, 56. As noted above, Plaintiff was not

wrongfully terminated. Even assuming the temporary reassignment and emergency placement

were adverse employment actions, Plaintiff does not show how “similarly situated individuals

outside h[er] protected class were treated more favorably.” 4 Fonseca, 374 F.3d at 847 (quoting

Peterson, 358 F.3d at 603). Further, Defendant offers a legitimate, nondiscriminatory reason for

USPS management’s actions: Plaintiff was reassigned to another location due to an ongoing

EEO investigation, and once she refused the reassignment and refused to leave, she was placed

on unpaid administrative leave. Def.’s Mot. Summ. J. 3–4. Plaintiff provides no facts to support

her claim that these actions were pretext. See TAC ¶¶ 52, 57.

         Plaintiff argues that Defendant discriminated against her by not assigning her early

overtime hours, based on her race, age, and disability. However, Plaintiff has provided no facts

to suggest racial or age-based discrimination. Rather, Defendant explicitly stated that Plaintiff

was not given early overtime because of her limitations due to her disability. Rice-Stitt Decl. DE,

at 6. Ms. Briski asked Plaintiff if she could reach the lower post office boxes, and Plaintiff stated

that “she would be outside her restrictions.” Id. at 5. Ms. Briski did not want to “put [Plaintiff] in



3
  Plaintiff also maintains that “USPS employees repeatedly thwarted her efforts” to recover workers’ compensation
for her previous injury on the job. TAC ¶ 13. The Court has already ruled that it does not have jurisdiction over the
worker’s compensation claims in this case. Op. Order, ECF No. 24.
4
  Plaintiff does point to the fact that USPS management “took no action with respect to [Plaintiff’s] complaints
against Ms. Burros” as retaliation, but there is no indication that Plaintiff filed a formal complaint, like Ms. Burros,
prior to leaving the USPS in November 2017. Id. at ¶ 27.
8 – OPINION AND ORDER
a situation where she could further injure herself on the job,” but “did schedule her for overtime

at the Retail Window whenever possible.” Id. Indeed, Plaintiff worked an average of 8–9 hours

of overtime each two week pay period in 2016 and 2017. Cavanaugh Decl. Ex. A, at 1, ECF No.

59. Still, Plaintiff maintains that she “could reach all of the P.O. Boxes” and “[t]o the extent that

she was not able to do so, USPS could have allowed her the use of a rolling chair as a reasonable

accommodation, which the USPS denied her.” TAC ¶ 17. While Plaintiff was not assigned early

overtime due to her restrictions, she was given opportunities to work overtime hours at the Retail

Window as a reasonable accommodation. “An employer is not obligated to provide an employee

the accommodation [s]he requests or prefers, the employer need only provide some reasonable

accommodation.” Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1089 (9th Cir. 2002)

(internal quotations and citation omitted).

III. Retaliation

       Plaintiff also brings claims for retaliation under Title VII and the Rehabilitation Act of

1973. For a prima facie case of retaliation, an employee must establish: (1) her involvement in a

protected activity, (2) an adverse employment action, and (3) a causal link between the two.

Little v. Windermere Relocation, Inc., 301 F.3d 958, 969 (9th Cir. 2001). Once a claim of

retaliation has been established, the burden shifting framework is applied. Id. at 970; see

McDonnell Douglas, 411 U.S. at 802, 804.

       An employee has engaged in a protected activity if she “protest[s] or otherwise oppose[s]

unlawful discrimination.” Emeldi v. Univ. of Oregon, 673 F.3d 1218, 1225 (9th Cir.) (internal

quotations and alterations omitted). For claims of retaliation, an adverse employment action is

“any adverse treatment that is based on a retaliatory motive and is reasonably likely to deter the

charging party or others from engaging in protected activity.” Ray v. Henderson, 217 F.3d 1234,
9 – OPINION AND ORDER
1242–43 (9th Cir. 2000). In establishing a causal link between the protected activity and adverse

employment action, an employee must prove the employer’s “desire to retaliate was the [but for]

cause of the challenged employment action.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 339 (2013). Causation may be inferred from the timing when “an adverse employment

action follows on the heels of protected activity.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1065 (9th Cir. 2002).


       Here, Plaintiff claims of retaliation fail because she does not provide facts that she

suffered an adverse employment action linked to a protected activity. Plaintiff argues she

engaged in three protected activities: (1) seeking backpay for the time when she was unable to

work due to her workplace injury; (2) “attempt[ing] to document the discriminatory denial of

opportunities for overtime”; and (3) “complain[ing] to management about racial discrimination

and harassment in the workplace.” TAC ¶¶ 66, 72, 73. Plaintiff argues that because of her

participation in the above protected activities, Defendant “reassign[ed] her to a less desirable

work location at the Salem Vista Post Office, plac[ed] [Plaintiff] on unpaid administrative leave,

and terminat[ed] her employment.” Id. at ¶¶ 68, 74.

       Plaintiff has failed to demonstrate a nexus between her protected activities and the

adverse employment actions. Plaintiff’s final conversation with Defendant regarding her request

for backpay was in April 2017. TAC ¶ 13. Plaintiff does not identify a time prior to the

November 20, 2017 incident where she documented her complaints regarding overtime; she

mailed a grievance on November 21, 2017 and filed an EEO complaint on April 17, 2018. Id. at

¶¶ 36, 42. Plaintiff’s complaints to management regarding Ms. Burros’ treatment of the African

American customer were in August 2017, and Plaintiff does not allege that she brought the


10 – OPINION AND ORDER
November 2017 incident with the Vietnamese employee to the attention of management. Id. at ¶¶

21–24. None of these are close enough in time to infer causation between the supposed protected

activity and the adverse employment actions, especially considering Ms. Burros’ official

complaint was filed just five days prior to the precipitating incident.

       Further, as addressed above, Defendant proffers legitimate, nondiscriminatory reasons for

the adverse employment actions. Defendant temporarily reassigned Plaintiff to the Salem Vista

Post Office so that they could investigate Ms. Burros’ complaint. Plaintiff was put on

administrative leave when she refused to leave the building. Plaintiff was terminated because she

cut off all contact with her employer for nearly two months. Plaintiff only offers that “[t]he

stated reasons for the Defendant’s conduct were not true reasons, but instead were pretext to hide

the Defendant’s true motivation of retaliation for Plaintiff’s protected activities.” TAC ¶ 75.

While Plaintiff’s comment to Ms. Burros may have been the catalyst for Ms. Burros filing a

formal complaint against her, Defendant’s actions are linked to Ms. Burros’ complaint, not

Plaintiff’s opposition to allegedly discriminatory conduct. Id. at ¶ 26.

                                          CONCLUSION

       For the aforementioned reasons, Defendant’s Motion for Summary Judgment (ECF No.

32) is GRANTED.

IT IS SO ORDERED.



       DATED this 29th day of June, 2021.

                                               _______/s/ Michael J. McShane ________
                                                       Michael McShane
                                                   United States District Judge



11 – OPINION AND ORDER
